Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 1 of 16 PageID# 517



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                             ALEXANDRIA DIVISION
     ----------------------------------------------------------------X
                                                                       :
     DEVIN NUNES,
                                                                       :
                                                                       : Case 1:19-cv-1148
                                      Plaintiff,
                                                                       :
                                                                       :
                       -v-
                                                                       : JURY DEMAND
                                                                       :
     FUSION GPS AKA BEAN LLC and
                                                                       :
     GLENN SIMPSON,
                                                                       :
                                                                       :
                                    Defendants.
                                                                       :
     ----------------------------------------------------------------X

                DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO
                     PLAINTIFF’S SECOND AMENDED COMPLAINT

           Defendants Fusion GPS and Glenn Simpson, by their undersigned attorneys, answer the

 Second Amended Complaint (“Complaint”) of Plaintiff Devin Nunes as follows, using the same

 headings and paragraph numbering as the Complaint, and set forth affirmative defenses.

 Defendants have filed a Motion to Dismiss which is still pending and reserve the right to amend

 this Answer as necessary following the ruling on the Motion to Dismiss. Through the filing of this

 Answer, Defendants do not waive any of the arguments raised in the Motion to Dismiss. 1

           The Complaint does not comply with the requirements of Rule 8 that it contain “a short

 and plain statement of the claim,” Fed.R.Civ.P. 8(a)(2), and that each averment “be simple,

 concise, and direct.” Fed.R.Civ.P. 8(d)(1). The Complaint is 48 pages and 96 numbered

 paragraphs long, and is filled with attacks on Defendants, argument, commentary and



 1
  The Scheduling Order issued in this case required the filing of this Answer by July 14, 2020. A
 Motion to Continue to time to File an Answer is still pending. Out of an abundance of caution,
 this Answer is being filed.
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 2 of 16 PageID# 518



 characterizations that are not appropriate in a Complaint and that require no response. See Sewraz

 v. Morchower, No. CIV.A. 3:08CV100, 2009 WL 211578, at *1 (E.D. Va. Jan. 28, 2009)

 (“Statements which are unnecessarily prolix place an unjustified burden on the court and the party

 who must respond to [them] because they are forced to select the relevant material from a mass of

 verbiage.”) (internal quotation marks and citation omitted). Moreover, this type of prose is not

 susceptible to a meaningful response.

        Plaintiff’s inclusion of footnotes throughout the Complaint does not comply with Federal

 Rule of Civil Procedure 10(b), which requires that allegations be stated “in numbered paragraphs,

 each limited as far as practicable to a single set of circumstances.” As such, no response is required

 to these footnotes. To the extent a response is required, each footnote is discussed in the relevant

 numbered paragraph below.

                                         I.      INTRODUCTION

        1. Except to admit that Glenn Simpson and Peter Fritsch wrote Crime in Progress: Inside

            the Steele Dossier and the Fusion GPS Investigation of Donald Trump (“Crime in

            Progress”), Defendants deny each and every allegation of paragraph 1 of the

            Complaint. Defendants refer to Crime in Progress in its entirety for its true content and

            meaning.

        2. Except to admit that Plaintiff is a United States Congressman, Defendants deny each

            and every allegation of paragraph 2 of the Complaint.

        3. Defendants deny each and every allegation of paragraph 3 of the Complaint.

        4. Defendants deny each and every allegation of paragraph 4 of the Complaint.


                                                  -2-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 3 of 16 PageID# 519



                                           II.         PARTIES

       5. Except to admit that Plaintiff has served in the United States House of Representatives

          since 2003, that he represents California’s 22nd Congressional District, which is located

          in the San Joaquin Valley and includes portions of Tulare and Fresno Counties, that he

          now serves as Ranking Member of the House Permanent Select Committee on

          Intelligence (“the Committee”), that he was appointed to the Committee in the 112th

          Congress, Defendants lack sufficient information to form a belief as to the truth or

          falsity of the other allegations of paragraph 5 of the Complaint.

       6. Defendants admit that the Committee was created in 1977 and oversees the U.S.

          government’s intelligence agencies, and that the Committee, on March 1, 2017,

          announced the approval of the Scope of Investigation. The information published at

          https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=217            speaks

          for itself. The allegation regarding the Committee’s authority and power call for a legal

          judgment for which no response is required. Defendants deny each and every other

          allegation of paragraph 6 of the Complaint.

       7. Except to admit that Fusion GPS is the dba for a Delaware limited liability company

          headquartered in Washington, D.C., and that Fusion GPS represents that it “provides

          premium research, strategic intelligence, and due diligence services to corporations,

          law firms, and investors worldwide,” Defendants deny each and every allegation of

          paragraph 7 of the Complaint. Except to admit that the Campaign for Accountability

          (“CfA”) is a 501(c)(3) nonprofit organization, and to note that Plaintiff characterizes

          news articles which speaks for themselves and for which no response is required,


                                                 -3-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 4 of 16 PageID# 520



          Defendants deny each and every allegation in footnote 1 of the Complaint or lack

          information sufficient to know the truth or falsity of them.

       8. Except to admit that Glenn Simpson is a citizen of the United States and a principal of

          Fusion GPS, and that in 2016 Fusion GPS engaged Orbis Business Intelligence,

          Defendants deny each and every allegation of paragraph 8 of the Complaint.

       9. Except to admit that Crime in Progress was released on November 25, 2019 and to

          refer to Crime in Progress in its entirety for its true and correct meaning, Defendants

          deny each and every allegation of paragraph 9 of the Complaint. Except to admit that

          CfA filed a complaint with the Office of Congressional Ethics relating to Devin Nunes,

          Defendants lack knowledge or information sufficient to form a belief about the truth of

          the remaining allegations in footnote 2 of the Complaint.

       10. Except to admit that the US Department of Justice Office of Inspector General released

          a report entitled, “Review of Four FISA Applications and Other Aspects of the FBI’s

          Crossfire Hurricane Investigation,” on December 9, 2019 (“the IG Report”), and that it

          speaks for itself in its entirety, Defendants deny each and every allegation in paragraph

          10 of the Complaint. Defendants deny each and every allegation of footnote 3 of the

          Complaint. Except to deny that Nellie Ohr and/or Glenn Simpson authored intelligence

          reports that Christopher Steele included in the “dossier,” each and every allegation in

          footnote 4 addresses matters that are privileged and confidential under the attorney-

          client privilege and the attorney work product doctrine, and Defendants are not

          authorized to waive those privileges.

       11. Defendants deny each and every allegation in paragraph 11 of the Complaint.

                                               -4-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 5 of 16 PageID# 521



       12. Defendants deny each and every allegation in paragraph 12 of the Complaint.

                              III.   JURISDICTION AND VENUE

       13. Paragraph 13 calls for a legal conclusion for which no response is required, but, to the

          extent that any such response is required, Defendants deny that jurisdiction is proper in

          the Court, that venue is proper in this District, and that the matter in controversy in the

          cause of action asserted exceeds $75,000.

       14. Paragraph 14 contains allegations that call for a legal conclusion for which no response

          is required. Defendants deny each and every allegation in paragraph 14 of the

          Complaint that does not call for a legal conclusion. Defendants deny that they are

          subject to general and specific jurisdiction in Virginia, and deny that the exercise of

          personal jurisdiction over them comports with 18 USC 1965, traditional notions of fair

          play and substantial justice and is consistent with the Due Process Clause of the United

          States Constitution.

       15. Defendants deny that venue is proper. Defendants deny each and every allegation in

          paragraph 15 of the Complaint.

                              IV.    STATEMENT OF THE FACTS

       16. Defendants deny each and every allegation in paragraph 16 of the Complaint.

       17. Defendants deny each and every allegation in paragraph 17 of the Complaint.

       18. Defendants deny each and every allegation in paragraph 18 of the Complaint.

       19. Defendants deny each and every allegation in paragraph 19 of the Complaint.



                                                -5-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 6 of 16 PageID# 522



       20. Defendants lack information sufficient to from a belief as to the truth or falsity that

          Aleksander Boyd is a journalist. Defendants deny each and every other allegation in

          paragraph 20 of the Complaint. To the extent paragraph 20 consists of Plaintiff’s

          characterization of statements made in an article at the hyperlink cited, no response is

          required. The article speaks for itself.

       21. Defendants deny each and every allegation in paragraph 21 of the Complaint.

       22. Defendants deny each and every allegation in paragraph 22 of the Complaint.

       23. Paragraph 23 characterizes an hour and 45 minutes of congressional testimony at

          https://www.c-span.org/video/?431852-1/william-browder-overturningmagnitsky-act-

          putins-top-priority, which speaks for itself and for which no response is required.

       24. Defendants deny each and every allegation in paragraph 24 of the Complaint.

       25. Defendants deny each and every allegation in paragraph 25 of the Complaint.

       26. Defendants deny each and every allegation in paragraph 26 of the Complaint.

       27. Defendants admit the allegations in paragraph 27 of the Complaint.

       28. Defendants deny each and every allegation in paragraph 28 of the Complaint.

          Regarding     the    allegations    in     footnote   5,   the   letter   published   at

          https://assets.documentcloud.org/documents/4116755/PerkinsCoie-Fusion-

          PrivelegeLetter-102417.pdf speaks for itself.

       29. Defendants deny each and every allegation in paragraph 29 of the Complaint.

       30. Defendants deny each and every allegation in paragraph 30 of the Complaint.

       31. Defendants deny each and every allegation in paragraph 31 of the Complaint.
                                             -6-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 7 of 16 PageID# 523



       32. Defendants lack knowledge sufficient to form a belief about the truth or falsity of the

          allegations in paragraph 32 of the Complaint.

       33. Defendants deny each and every allegation in paragraph 33 of the Complaint.

       34. Defendants deny each and every allegation in paragraph 34 of the Complaint.

       35. Paragraph 35 of the Complaint consists of Plaintiff’s characterization of a news article

          to which no response is required. The news article speaks for itself. Footnote 6 of the

          Complaint consists of Plaintiff’s characterization of a news article to which no response

          is required. The news article speaks for itself.

       36. Paragraph 36 consists of Plaintiff’s characterizations of news articles to which no

          response is required. The news articles speak for themselves.

       37. Paragraph 37 of the Complaint consists of Plaintiff’s characterization of a news article

          to which no response is required. The news article speaks for itself.

       38. Defendants deny each and every allegation in paragraph 38 of the Complaint.

       39. Defendants deny each and every allegation in paragraph 39 of the Complaint.

       40. Defendants deny each and every allegation in paragraph 40 of the Complaint.

       41. Defendants deny each and every allegation in paragraph 41 of the Complaint. Footnote

          7 is Plaintiff’s characterization of Plaintiff’s knowledge to which no response is

          required.

       42. Defendants lack knowledge or information sufficient to form a belief about the truth of

          the first sentence of paragraph 42. Defendants deny each and every allegation in the

          remainder of paragraph 42 of the Complaint.
                                                -7-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 8 of 16 PageID# 524



       43. Defendants refer to the letter in its entirety for its true content and meaning.

       44. Except to admit that Plaintiff signed subpoenas for documents and to compel testimony

          from Simpson and Peter Fritsch and Thomas Catan, and that Peter Fritsch and Thomas

          Catan are Fusion GPS partners, Defendants deny the allegations in the first sentence of

          paragraph 44. The second sentence of paragraph 44 is a hyperlink and a parenthetical

          consisting of Plaintiff’s characterization of a news article; as to both of these, no

          response is required. Except to admit that Fritsch is a co-founder of Fusion GPS and

          Glenn Simpson’s business partner, Defendants deny each and every allegation in

          footnote 8 of the Complaint. Defendants admit the allegations in footnote 9 of the

          Complaint.

       45. Admit that Plaintiff issued a subpoena to Fusion GPS’ bank for the company’s financial

          records. Plaintiff’s characterization of the proceedings in Bean, LLC v. John Doe Bank,

          Case No. 17-2187 (RJL) (D.D.C. 2017), requires no response. The filings speak for

          themselves. As to the remainder of the allegations in paragraph 45, Defendants deny

          each and every allegation.

       46. Admit that Simpson testified before a Senate committee on August 22, 2017. The

          remainder of paragraph 46 consists of Plaintiff’s characterizations of Simpson’s

          testimony and the IG Report to which no response is required. Defendants refer to

          Simpson’s August 22, 2017 testimony in its entirety for its true content and meaning,

          and to the IG Report in its entirety for its true content and meaning. To the extent a

          response is required, Defendants deny each and every allegation in paragraph 46 of the

          Complaint.


                                                -8-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 9 of 16 PageID# 525



       47. Defendants admit the allegations in paragraph 47 of the Complaint.

       48. Paragraph 48 characterizes a transcript at

          https://docs.house.gov/meetings/IG/IG00/20180118/106796/HMTG-115-IG00-

          20180118-SD002.pdf, which speaks for itself, should be read in its entirety for its true

          meaning and content, and does not require a response.

       49. Defendants deny each and every allegation in paragraph 49 of the Complaint.

       50. Defendants refer to Simpson’s testimony before the Committee and the Senate

          Judiciary Committee for its true content and meaning. Defendants deny each and every

          allegation in paragraph 50 of the Complaint.

       51. Defendants deny each and every allegation in paragraph 51 of the Complaint. Footnote

          10 of the Complaint calls for a legal conclusion to which no response is required.

       52. Defendants deny each and every allegation in paragraph 52 of the Complaint.

       53. Defendants deny each and every allegation in paragraph 53 of the Complaint.

       54. Except to admit that CfA, on January 25, 2018, submitted an ethics complaint against

          Plaintiff to the Office of Congressional Ethics (“OCE”), Defendants deny each and

          every allegation in paragraph 54 of the Complaint, including the allegations in footnote

          11 of the Complaint. Defendants refer to CfA’s ethics complaint in its entirety for its

          true content and meaning.

       55. Defendants deny each and every allegation in paragraph 55 of the Complaint.

       56. Except to note that the “Nunes Memo” speaks for itself, Defendants deny each and

          every allegation in paragraph 56 of the Complaint.
                                               -9-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 10 of 16 PageID# 526



       57. Except to admit that on March 1, 2018, CfA submitted an ethics complaint against

          Plaintiff to OCE, the remaining allegations in this paragraph consist of Plaintiff’s

          characterization of the ethics complaint to which no response is required. Defendants

          refer to CfA’s ethics complaint in its entirety for its true content and meaning.

       58. Defendants deny each and every allegation in paragraph 58 of the Complaint.

       59. Defendants deny each and every allegation in paragraph 59 of the Complaint.

       60. Paragraph 60 consists of Plaintiff’s characterization of statements from Crime in

          Progress to which no response is required. Defendants refer to Crime in Progress in its

          entirety for its true content and meaning. To the extent a response is required,

          Defendants deny each and every allegation in paragraph 60 of the Complaint.

       61. Paragraph 61 of the Complaint consists of Plaintiff’s characterization of a news article

          to which no response is required. The news article speaks for itself. Footnote 13

          consists of argumentative statements and Plaintiff’s characterization of events to which

          no response is required. It does not contain short and plain statements.

       62. Except to note that the publications cited speak for themselves and should be read in

          their entirety for their true meaning and content, Defendants deny each and every

          allegation in paragraph 62 of the Complaint.

       63. Except to admit that the American Democracy Legal Fund submitted an ethics

          complaint about Plaintiff, Defendants deny each and every allegation in paragraph 63

          of the Complaint.




                                               -10-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 11 of 16 PageID# 527



       64. Except to admit that CFA submitted an ethics complaint with OCE about Plaintiff, on

          July 11, 2018, which should be read in its entirety for its true meaning and content,

          Defendants deny each and every allegation in paragraph 64 of the Complaint.

       65. Defendants deny each and every allegation in paragraph 65 of the Complaint.

       66. Defendants deny each and every allegation in paragraph 66 of the Complaint.

       67. Defendants deny each and every allegation in paragraph 67 of the Complaint.

       68. Defendants deny each and every allegation in paragraph 68 of the Complaint.

       69. Defendants deny each and every allegation in paragraph 69 of the Complaint.

       70. Defendants deny each and every allegation in paragraph 70 of the Complaint.

       71. Defendants deny each and every allegation in paragraph 71 of the Complaint.

                       COUNT I – VIOLATIONS OF RICO, 18 U.S.C. 1962(c)

       72. Defendants repeat and reallege each of their responses and denials to paragraphs 1-71

          of the Complaint as if made in response to paragraph 72.

       73. Defendants deny each and every allegation in paragraph 73 of the Complaint.

       74. Defendants deny each and every allegation in paragraph 74 of the Complaint.

       75. Defendants deny each and every allegation in paragraph 75 of the Complaint.

       76. Defendants deny each and every allegation in paragraph 76 of the Complaint.

       77. Defendants deny each and every allegation in paragraph 77 of the Complaint.

       78. Defendants deny each and every allegation in paragraph 78 of the Complaint.

       79. Defendants deny each and every allegation in paragraph 79 of the Complaint.
                                             -11-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 12 of 16 PageID# 528



                        COUNT II – RICO CONSPIRACY, 18 U.S.C. 1962(c)

       80. Defendants repeat and reallege each of their responses and denials to paragraphs 1-79

          of the Complaint as if made in response to paragraph 80.

       81. Defendants deny each and every allegation in paragraph 81 of the Complaint.

       82. Defendants deny each and every allegation in paragraph 82 of the Complaint.

       83. Defendants deny each and every allegation in paragraph 83 of the Complaint.

       84. Defendants deny each and every allegation in paragraph 84 of the Complaint.

          COUNT III – DECLARATORY AND INJUNCTIVE RELIEF, 18 U.S.C. 1964(a)

       85. Defendants repeat and reallege each of their responses and denials to paragraphs 1-84

          of the Complaint as if made in response to paragraph 85.

       86. Defendants deny each and every allegation in paragraph 86 of the Complaint.

       87. Defendants deny each and every allegation in paragraph 87 of the Complaint.

       88. Defendants deny each and every allegation in paragraph 88 of the Complaint.

       89. Defendants deny each and every allegation in paragraph 89 of the Complaint.

                             COUNT IV – TORTIOUS INTERFERENCE

       90. Defendants repeat and reallege each of their responses and denials to paragraphs 1-89

          of the Complaint as if made in response to paragraph 90.

       91. Defendants deny each and every allegation in paragraph 91 of the Complaint.

       92. Defendants deny each and every allegation in paragraph 92 of the Complaint.

       93. Defendants deny each and every allegation in paragraph 93 of the Complaint.
                                             -12-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 13 of 16 PageID# 529



                               COUNT V – COMMON LAW CONSPIRACY

         94. Defendants repeat and reallege each of their responses and denials to paragraphs 1-93

            of the Complaint as if made in response to paragraph 94.

         95. Defendants deny each and every allegation in paragraph 95 of the Complaint.

            Defendants deny each and every allegation in footnote 15 of the Complaint.

         96. Defendants deny each and every allegation in paragraph 96 of the Complaint.

         To the extent a response to the WHEREFORE clause is required, Defendants deny each

 and every allegation contained therein.

                                   AFFIRMATIVE DEFENSES

    1. The Complaint fails to satisfy the requirements of Rule 8 of the Federal Rules of Civil

         Procedure. The Complaint does not provide “a short and plain statement” of Plaintiff’s

         claims and the allegations are not “simple, concise, and direct.”

    2.   The Complaint fails to satisfy the requirements of Rule 10 of the Federal Rules of Civil

         Procedure. The Complaint does not set forth Plaintiff’s “claims or defenses in numbered

         paragraphs, each limited as far as practicable to a single set of circumstances.”

    3. The Complaint fails to state a claim upon which relief can be granted.

    4. This Court lacks personal jurisdiction over Defendants Fusion GPS and Glenn Simpson.

    5. Plaintiff is not entitled to any recovery under RICO because he cannot satisfy RICO’s

         requirements of proximate cause, a pattern of racketeering activity, a RICO enterprise,

         predicate acts, or RICO conspiracy.



                                                 -13-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 14 of 16 PageID# 530



    6. Plaintiff is not entitled to any recovery under RICO because the alleged predicate acts

       cannot constitute RICO predicate acts as a matter of law.

    7. Plaintiff’s claims are barred by applicable statutes of limitations or other prescriptive

       periods, by contract or statute.

    8. If Plaintiff has suffered any injury, harm, or damages caused by Defendants’ conduct,

       which Defendants deny, Plaintiff has failed to mitigate his damages.

    9. This Court lacks diversity jurisdiction because the amount in controversy does not exceed

       $75,000.

    10. Plaintiff has failed to state a claim for tortious interference because Defendants did not

       cause any breach or termination of a contractual relationship or expectancy of Plaintiff’s

       and because this cause of action does not apply to a Congressman’s employment.

    11. Plaintiff has failed to state a claim for common law conspiracy because there was no

       agreement between two or more persons.

    12. Plaintiff’s claims are barred by the First Amendment to the United States Constitution,

       including without limitation the freedom of political speech and the freedom of association

       and under the Noerr-Pennington doctrine, and by similar provisions of any applicable state

       constitutions. The pendency of this lawsuit chills the First Amendment rights of Defendants

       and others.




                                               -14-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 15 of 16 PageID# 531



 Dated: July 14, 2020               Respectfully submitted,


                                    /s/____Kerry Brainard Verdi____
                                    Kerry Brainard Verdi
                                    Verdi & Ogletree PLLC
                                    1325 G St NW, Suite 500
                                    Washington, DC 20005
                                    Tel: (202) 449-7703
                                    Fax: (202) 449-7701
                                    kverdi@verdiogletree.com


                                    Joshua A. Levy (admitted pro hac vice)
                                    Rachel Clattenburg (admitted pro hac vice)
                                    Levy Firestone Muse LLP
                                    1401 K. St. NW, Ste. 600
                                    Washington, D.C. 20005
                                    jal@levyfirestone.com
                                    Tel: 202-845-3215
                                    Fax: 202-595-8253

                                    Counsel for Defendants
                                    Fusion GPS and Glenn Simpson




                                     -15-
Case 1:19-cv-01148-RDA-TCB Document 50 Filed 07/14/20 Page 16 of 16 PageID# 532



                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served through the Court’s electronic
 filing system on July 14, 2020 to counsel of record.




                                                             ___/s/ Kerry Brainard Verdi
                                                                Kerry Brainard Verdi




                                                -16-
